Title: To Thomas Jefferson from Samuel Smith, 1 February 1823
From: Smith, Samuel
To: Jefferson, Thomas


                        Dr Sir
                        
                            Washt
                            1 Feby 1823
                        
                    you will have from the late mininstrations to South America and Spain—The opinion of the Senate was—that those to Buenos Ayres, Chili and Peru, ought to have been deferred until they had sent their ministers. that ample time  has been given them, and their not having accepted the invitation given by our recognition was an indication that a diplomatic intercourse was not desired by them, but it was thought that the time of the last session appropriating $100.000 Conduct as the ; and all except Peru. but had been Consented to—There is some difficulty as to Mr Prevost for Peru, something personal, what I do know know—I believe that our many Officers do not think. that his Conduct has been Correct.The appointment to Spain has astonished some—it may  be right—and he may make a good Minister. I hope he will. But—In fact my Dear Sir. I am tired with  of people we find abroad—Not one worth a button, except Gallatin, and he has been such a Character for Cunning. that the French avoid having much to do with him—We have assented to the Convention with France, bad as it is. and it Could not have been much more. it is better than Commerce Warfare—On that ground I Voted for it—I had but  good trust in it—that, in 5½ years all discriminating duties  useless. One or the other notify to the contrary neither will, for both are tired of the controversy—our imports from France are increasing, and wil continue to increase which will be a Caution to her, and our Enterprize is such, that I rely upon it; to prevent us from unmaking the bargain.Our finances are good. and fully justify  three Reports made by the Com: of , for which I was ridiculed. and laughed at.  destroyed by the friends of manufacture had a surplus in 1825 equal to the demand. that the Commissioners of the sinking Fund will have a legal right to make on us.—To what is this owing  I answer, to the judicious retrenchments made in the public expenditures for the years 1820. 1821. and 1822. Amting to give million—which the President admits in his message have done no injury to the publick service. he does not say so, in so many words. but in justice to Congress he ought so to have said—but he says—That we are in good Order—and by accompanying it with Certain documents not usual. he seems to imply that this good condition is due to his Secretaries, when we know that some of them opposed the retrenchments to the utmost in their power, and that no saving was recommended by them and that every deduction made was like drawing their teeth—I am now 76 years of Age and may be excused for telling a story twice if I do—I am sure you will excuse it—Early in the last session I waited on the President—I told him that I Called on him to have a frank conversation. and to explain to him the Course I had pursued, and meant to pursue, to wit—to bring the expenditures within our means. that in doing so my intentions were of the most friendly kind towards him, that I considered myself as the best friend he had—that I did not know what his Ideas were on the subject, that I know that my Conduct was considered by some of his Advisers as hostile, and perhaps he might be of the same Opinion—and therefore I  wished to explain myself freely and frankly—& I Could—and I proceeded to say—That when I became Chairman of the . I found that for the period of the year 1826. A loan would be required of five millions—That in a Careful examination of the Estimates. I found that retrenchments might be made without injury to the public service, that I made as many as amounted to $2.256.000—That in 1821. the Juy had reported the  necessity of a loan of $ seven million for the service of that year—that on a Close inquiry I found that further deductions from the Estimates might be made to the amt. of $2.200.000. And they were made and a loan was granted for five million and now sir said 7—& has any of the publick institutions suffered? No sir, none—was the answer—Then sir I have served the nation, and have  served your interest as its Chief magistrate—for had I not made those salutary retrenchments, you must now have asked for another loan of five million which would have frustrated your administration,—my object has been to  make your Amion quoted as that of Mr Jefferson, and I shall succeed. you will leave the government with a full treasury—whereas but the Efforts I have made (and for which I was Censured) you would have gone out leaving a treasury of empty boxes—he then said—No one  has a right to Censure you. you desire the thanks of your Country, and have acted the part of an honest independent servant of the publickWe parted—and during the session he sent a long injudicious message about fortifying Dauphin Island. which was returned to the Committee of military affairs, who in their report exposed the folly of Erecting a fort to Contain 168 Guns. for the preventing an Enemy from entering Mobile Bay. by a pass where there was , in such a view. that not one man in either House (not even Hugh Nelson) would expose himself to the ridicule of the House—by moving an appropriation—Mr Adams and Mr Crawford were agt sending the message. but they were overruled by the superior influences of Mr Calhoun—you will pardon me for the detail I have ventured to give you—and I will trust believe. that you have no friend more devoted than isyour Obedt servt
                        
                    S. Smith